September 12, 2008

Mr. Richard Kevin Spencer
Spencer & Waterbury
2501 Oak Lawn Ave., Ste. 295-LB 50
Dallas, TX 75219


Mr. Scott Pelley
Nall Pelley & Wynne
P. O. Box 2228
Sherman, TX 75091-2228

Mr. Jay H. Henderson
Cruse Scott Henderson & Allen L.L.P.
2777 Allen Parkway, 7th Floor
Houston, TX 77019
Mr. Rickey J. Brantley
Jose Henry Brantley MacLean & Alvarado, L.L.P.
675 N. Henderson St.
Fort Worth, TX 76107

Ms. Virginia Nelson Hammerle
The Hammerle Law Firm
2220 San Jacinto Blvd., Suite 200
Denton, Tx 76205-7540

RE:   Case Number:  08-0501
      Court of Appeals Number:  02-05-00143-CV
      Trial Court Number:  GA-2001-00196

Style:      IN THE MATTER OF THE GUARDIANSHIP OF KATHRYN HOUSEWORTH GIBBS,
      AN INCAPACITATED PERSON

Dear Counsel:

      Today the Supreme Court of Texas granted Kenneth Vern Gibbs, et  al.'s
Motion to Abate and issued  the  enclosed  abatement  order  in  the  above-
referenced case.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Ms. Cynthia        |
|   |Mitchell           |
|   |Ms. S. Camille     |
|   |Milner             |